L&L Explores Surface Mining in Inner Mongolia Company reaches agreement to sell the Ping Yi mine SEATTLE, May 4, 2012. L & L Energy, Inc. (NASDAQ: LLEN) (“L&L”), a U.S.-based company with a five-year track record of profitable underground coal mining and distribution operations in China, has begun due diligence of targeted large-scale surface mines in Inner Mongolia, China for potential acquisition. The eventual acquisition of surface mines and entry into long-term coal supply agreements in Inner Mongolia is expected to significantly expand and diversify L&L’s existing underground coal operations from south China into a national presence. Mr.
